Citation Nr: 0013250	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-31 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from October 1962 to January 
1967.

This appeal arises from a February 1995 rating decision which 
reopened the veteran's claim for service connection for post-
traumatic stress disorder and denied the claim on a de novo 
basis, concluding that there was no evidence of record to 
corroborate the veteran's history of stressful events.


FINDINGS OF FACT

1.  Following a Department of Veterans Affairs (VA) 
psychiatric examination in November 1994, the diagnoses 
included post-traumatic stress disorder; the examiner 
reported a stressor of service in a combat area.

2.  The veteran has related that the stressful events he 
experienced in Vietnam included being fired upon while 
delivering fuel and water, unloading wounded soldiers from 
helicopters, seeing friends die and killing a Vietnamese 
civilian.


CONCLUSION OF LAW

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the instant case, when the veteran was examined by the VA 
in November 1994, the veteran reported that he had 
experienced a number of stressful events.  After noting that 
the veteran was assigned to Cam Ranh Bay Depot and that he 
took aviation gas to places such as Na Trang and Da Nang, he 
reported that the stress events included being shot at while 
driving over roads that might have been mined, helping to 
unload wounded soldiers from helicopters and killing a 
Vietnamese national.  Based upon the information provided by 
the veteran, the examiner concluded that the veteran has 
post-traumatic stress disorder and listed as a stressor 
service in a combat area.  The Board finds that this evidence 
is sufficient to justify a belief by a fair and impartial 
individual that the veteran's claim is well-grounded,  and 
the veteran's initial burden has been met, and VA is 
obligated under 38 U.S.C. § 5107(a) to assist the veteran in 
developing the facts pertinent to the claim.


ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  To this extent 
only, the appeal is granted.
REMAND

Because the claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran, who has testified at a hearing in July 1996, 
stated that he was assigned to the 565th Transportation 
Company and served as a truck driver.   He specifically 
recalled several stressful experiences in Vietnam.  He 
related that while making deliveries of fuel and water he 
frequently came under enemy fire.  In 1982 he reported that 
he was involved in unloading wounded soldiers from 
helicopters and that he saw many of his friends die.  The 
veteran further testified that the most traumatic experience 
occurred in June 1966 when he killed a Vietnamese civilian, 
believed to be spying for the Viet Cong, who worked in the 
kitchen at Cam Ranh Bay Depot.

Regarding the last event, the veteran reported that no action 
against him was taken and the record shows that efforts to 
verify the incident were unsuccessful.  However, the current 
record does not show that any effort to verify the remaining 
stressors reported by the veteran has been taken.

The veteran's claim for service connection for post-traumatic 
stress disorder is being REMANDED to the originating agency 
to take the following action as quickly as practicable:

1.  The originating agency should request 
from the veteran a statement containing 
as much detail as possible regarding any 
and all stressful events to which he was 
exposed in service, including in Vietnam.  
He should be asked to provide specific 
details of the claimed stressful events 
to the best of his ability, including 
particularly, dates, places, detailed 
descriptions, units of service, duty 
assignments, as well as the full names, 
ranks, units of assignment and any other 
identifying information concerning other 
individuals involved in the events.

2.  The originating agency should make 
all reasonable efforts to obtain all 
service administrative records relating 
to the veteran's service assignments and 
duties in Vietnam not already obtained 
including, but not limited to, the 
history of the units to which he was 
assigned during the time of his 
assignment, morning reports and personnel 
records..

3.  After obtaining any of the foregoing 
requested information, the originating 
agency should forward it with a copy of 
the veteran's service records to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197, in an attempt to verify any 
claimed stressor.  The unit histories for 
the twelve-month period beginning in 
January 1966 for the unit(s) to which the 
veteran was assigned while in Vietnam 
should be requested.  

4.  After completion of the above, the 
originating agency must make specific 
determinations, based upon the complete 
record, with respect to whether the 
veteran was engaged in combat with the 
enemy and whether any of his reported 
stressors occurred during such activity 
so that further corroboration is not 
required.  The originating agency must 
also determine if the veteran was 
otherwise exposed to a stressor or 
stressors in service, and if so, what was 
the scope and duration of the specific 
stressor or stressors.  If the 
originating agency determines that the 
record establishes the existence of a 
stressor or stressors or that certain 
stressors must be presumed, the 
originating agency must specify what 
stressor or stressors in service it has 
determined are established by the record, 
or must be presumed.  In reaching this 
determination, the originating agency 
should address any credibility questions 
raised by the record.

5.  If the originating agency should 
determine that the record establishes the 
existence or presumption of a stressor or 
stressors, then the originating agency 
should schedule the veteran for an 
examination by a board of two VA 
psychiatrists who are, if possible, 
experienced in evaluating post-traumatic 
stress disorders to determine the 
diagnoses of all psychiatric disorders 
that are present.  The originating agency 
must furnish the examiners a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether in-service 
stressors were severe enough to have 
caused the current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied by 
the in-service stressors.  It is 
imperative that the claims file, 
including the additional information 
obtained, be made available to the 
examiners for review in connection with 
the examination.  The examination report 
should reflect review of pertinent 
material in the claims file.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should comment upon the link 
between the current symptomatology and 
the inservice stressors found to be 
established by the originating agency.  
The rationale for the diagnostic 
conclusions should be fully set forth.  
All necessary tests and studies should be 
conducted.

6.  Upon completion of the above, the 
originating agency should adjudicate the 
veteran's claim for service connection 
for post-traumatic stress disorder.  If 
the benefit sought on appeal is not 
granted, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 


